Citation Nr: 0810129	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which established entitlement to 
service connection for PTSD with a 50 percent disability 
evaluation.  Thereafter, a June 2004 rating action increased 
the rating to 70 percent effective January 27, 2003, the date 
of the originals claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is not 
demonstrated or approximated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, April 2004, July 2005 and October 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the American Legion and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and provided additional argument in 
response to that document, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of this demonstrates actual knowledge 
on the part of the veteran and his representative of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   



Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD on January 27, 2003.  Service treatment 
records are silent as to complaints, findings, treatment or 
diagnoses relating to any mental disorder.  

A December 2002 VA mental assessment noted an extensive 
family history of mental disorders as well as substance 
abuse.  At the time of the assessment, the veteran's own 
substance abuse was the foremost disorder and, furthermore, a 
diagnosis of PTSD was explicitly noted as unsupported.  
Treatment records reflected that the veteran was not 
interested in learning how to stay clean from his drug 
problems.

VA outpatient treatment records dated in November 2003 reveal 
that veteran sought treatment for his drug abuse.  On mental 
status examination, he was not expressing suicidal or 
homicidal ideation, he did not have auditory or visual 
hallucinations, denied major depression.  He verbalized and 
agreed to the treatment program.  The following day, he was 
seen by a staff psychologist.  He reported nightmares that 
awoke him from his sleep, reexperiencing the killing he did 
in Vietnam.  He did not have flashbacks, but did have 
intrusive memories of Vietnam.  He was uncomfortable if his 
back was to a door.  He reported social isolation, discussed 
his drug problem, and expressed an interest to detoxify.  On 
mental status examination, he was alert and oriented, and his 
affect was full-range and appropriate.  Mood was neutral.  
His associations were goal oriented, and he denied suicidal 
or homicidal ideation, he did not have auditory or visual 
hallucinations, no delusions, and no referential thinking.  
Speech was normal in rate and spontaneity.  His intellect was 
intact, his insight and judgment were good.  Similar findings 
were reported by the staff psychologist in December 2003, and 
in January, February, March and April 2004.  

An April 2004 outpatient treatment record recorded by a staff 
psychiatrist noted that the veteran did not manifest suicidal 
or homicidal ideation.  There were no audio or visual 
hallucinations, and no delusions.  His affect was full and 
appropriate and he was alert and oriented.  

The veteran was afforded a VA examination in April 2004.  He 
was casually and appropriately dressed.  His speech was clear 
and he was quite talkative throughout the interview.  He was 
in good reality contact and oriented in all three spheres.  
There was no evidence of delusions or hallucinations.  
Reasoning and judgment appeared normal.  Short and long term 
memory appeared intact.  Affect was anxious and depressed.  
He suffered from sleep disturbance, anger problems and social 
isolation.  Global Assessment of Functioning (GAF) was 
assessed as 45.   

In March 2005, a VA nurse counselor provided correspondence 
in support of the veteran's claim.  She reported that he 
perceived potential threats in his day to day life.  His 
response was usually anger.  He did not carry it out, 
however, because he knew of the consequences.  She reported 
that he was extremely protective and engaged in checking and 
other typical PTSD behavior.  The nurse also commented that 
his extensive drug use was commonly associated with PTSD.  
She summarized that although the veteran saw his life as 
normal, it is not.

The veteran was afforded a VA mental disorders examination in 
April 2006.  The examiner reviewed the claims file.  The 
veteran's parents were deceased.  As to his education and 
employment history, the veteran went to the 11th grade and 
then got a GED.  He also went to community college for one 
year but did not complete it.  For a period of time many 
years ago, he installed safes and vaults in banks.  At 
another time he was a roofer.  His last job six years ago was 
a telephone marketer. He held that only part-time.  He was 
not able to hold any of them for many years and so he remains 
unemployed.  His only source of income at the present time is 
the service connected disability.  He was in debt but went 
into bankruptcy a few years ago.  He states he now just gets 
by on the money coming in.  The veteran was in his third 
marriage and had a daughter and they lived together in their 
home.  The veteran did not socialize nor was he close to his 
wife.  He had no friends.  He stated his daily activities 
included trying to help do the chores at home while his wife 
worked.  He had no interests, hobbies, or activities he liked 
to pursue.  He did take care of the dog and the cat.  He was 
casually dressed and talkative.  He made good eye contact and 
was able to walk without any problems.  His mood was anxious 
and depressed.  His affect was constricted; he was sad, 
anxious, irritable and depressed.  His speech was clear.  
Thought processes reflected good reality contact.  Thought 
content was appropriate.  Cognition, insight and judgment 
were thought to be fair and normal.  The veteran described 
himself as depressed and angry.  However, he denied any 
current suicidal or homicidal ideation.  He denied auditory 
hallucinations.  He acknowledged occasional visual 
hallucinations thinking he saw something and then realized 
that it was not there.  The veteran was oriented times three 
and was not psychotic.  Diagnosis was PTSD chronic severe GAF 
score 45.  The examiner noted that veteran's GAF scores 
varied over the years.  His last compensation examiner gave 
him a GAF of 45, his current ARU GAF scores were 65.  
However, based on his PTSD symptoms, the examiner would judge 
it to be around 45. 

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 






General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which established entitlement to 
service connection for PTSD with a 50 percent disability 
evaluation.  Thereafter, a June 2004 rating action increased 
the rating to 70 percent effective January 27, 2003, the date 
of the originals claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is not 
demonstrated or approximated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, April 2004, July 2005 and October 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the American Legion and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case by the RO, 
the representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of the 
Statement of the Case and provided additional argument in 
response to that document, which the Board notes contained a 
list of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of this demonstrates actual knowledge 
on the part of the veteran and his representative of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   



Factual Background

The veteran filed a claim of entitlement to service 
connection for PTSD on January 27, 2003.  Service treatment 
records are silent as to complaints, findings, treatment or 
diagnoses relating to any mental disorder.  

A December 2002 VA mental assessment noted an extensive 
family history of mental disorders as well as substance 
abuse.  At the time of the assessment, the veteran's own 
substance abuse was the foremost disorder and, furthermore, a 
diagnosis of PTSD was explicitly noted as unsupported.  
Treatment records reflected that the veteran was not 
interested in learning how to stay clean from his drug 
problems.

VA outpatient treatment records dated in November 2003 reveal 
that veteran sought treatment for his drug abuse.  On mental 
status examination, he was not expressing suicidal or 
homicidal ideation, he did not have auditory or visual 
hallucinations, denied major depression.  He verbalized and 
agreed to the treatment program.  The following day, he was 
seen by a staff psychologist.  He reported nightmares that 
awoke him from his sleep, reexperiencing the killing he did 
in Vietnam.  He did not have flashbacks, but did have 
intrusive memories of Vietnam.  He was uncomfortable if his 
back was to a door.  He reported social isolation, discussed 
his drug problem, and expressed an interest to detoxify.  On 
mental status examination, he was alert and oriented, and his 
affect was full-range and appropriate.  Mood was neutral.  
His associations were goal oriented, and he denied suicidal 
or homicidal ideation, he did not have auditory or visual 
hallucinations, no delusions, and no referential thinking.  
Speech was normal in rate and spontaneity.  His intellect was 
intact, his insight and judgment were good.  Similar findings 
were reported by the staff psychologist in December 2003, and 
in January, February, March and April 2004.  

An April 2004 outpatient treatment record recorded by a staff 
psychiatrist noted that the veteran did not manifest suicidal 
or homicidal ideation.  There were no audio or visual 
hallucinations, and no delusions.  His affect was full and 
appropriate and he was alert and oriented.  

The veteran was afforded a VA examination in April 2004.  He 
was casually and appropriately dressed.  His speech was clear 
and he was quite talkative throughout the interview.  He was 
in good reality contact and oriented in all three spheres.  
There was no evidence of delusions or hallucinations.  
Reasoning and judgment appeared normal.  Short and long term 
memory appeared intact.  Affect was anxious and depressed.  
He suffered from sleep disturbance, anger problems and social 
isolation.  Global Assessment of Functioning (GAF) was 
assessed as 45.   

In March 2005, a VA nurse counselor provided correspondence 
in support of the veteran's claim.  She reported that he 
perceived potential threats in his day to day life.  His 
response was usually anger.  He did not carry it out, 
however, because he knew of the consequences.  She reported 
that he was extremely protective and engaged in checking and 
other typical PTSD behavior.  The nurse also commented that 
his extensive drug use was commonly associated with PTSD.  
She summarized that although the veteran saw his life as 
normal, it is not.

The veteran was afforded a VA mental disorders examination in 
April 2006.  The examiner reviewed the claims file.  The 
veteran's parents were deceased.  As to his education and 
employment history, the veteran went to the 11th grade and 
then got a GED.  He also went to community college for one 
year but did not complete it.  For a period of time many 
years ago, he installed safes and vaults in banks.  At 
another time he was a roofer.  His last job six years ago was 
a telephone marketer. He held that only part-time.  He was 
not able to hold any of them for many years and so he remains 
unemployed.  His only source of income at the present time is 
the service connected disability.  He was in debt but went 
into bankruptcy a few years ago.  He states he now just gets 
by on the money coming in.  The veteran was in his third 
marriage and had a daughter and they lived together in their 
home.  The veteran did not socialize nor was he close to his 
wife.  He had no friends.  He stated his daily activities 
included trying to help do the chores at home while his wife 
worked.  He had no interests, hobbies, or activities he liked 
to pursue.  He did take care of the dog and the cat.  He was 
casually dressed and talkative.  He made good eye contact and 
was able to walk without any problems.  His mood was anxious 
and depressed.  His affect was constricted; he was sad, 
anxious, irritable and depressed.  His speech was clear.  
Thought processes reflected good reality contact.  Thought 
content was appropriate.  Cognition, insight and judgment 
were thought to be fair and normal.  The veteran described 
himself as depressed and angry.  However, he denied any 
current suicidal or homicidal ideation.  He denied auditory 
hallucinations.  He acknowledged occasional visual 
hallucinations thinking he saw something and then realized 
that it was not there.  The veteran was oriented times three 
and was not psychotic.  Diagnosis was PTSD chronic severe GAF 
score 45.  The examiner noted that veteran's GAF scores 
varied over the years.  His last compensation examiner gave 
him a GAF of 45, his current ARU GAF scores were 65.  
However, based on his PTSD symptoms, the examiner would judge 
it to be around 45. 

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 






General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007)

Global Assessment of Functioning (GAF) Scale
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition) at 
44-47.

The Board acknowledges that the veteran would have difficulty 
securing employment as a result of his service connected 
mental disorder and additionally observes that, as a 
consequence, he has been awarded entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The effective date of 
that TDIU award coincided with the date of his claim for 
entitlement to service connection for PTSD and, likewise 
coincides with the disability evaluation award for PTSD.  

Examinations throughout the pertinent period recognize that 
the veteran's symptoms are much less severe than those 
contemplated by a 100 percent schedular evaluation for PTSD.  
The veteran has consistently demonstrated the absence of 
thought disorder or disorientation, and even though he has 
anger issues, they are apparently well controlled. The 
evidence fails to show gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of harm 
to himself of others, inability to perform the activities of 
daily living, disorientation or memory loss.  On the 
contrary, the clinical findings and described symptoms in 
virtually every one of these categories are inconsistent with 
the criteria for a 100 percent evaluation.  Accordingly, the 
Board finds the negative evidence clearly outweighs the 
positive evidence as to the question of whether a rating in 
excess of 70 percent is warranted.  Under these 
circumstances, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. 5107.

Under the circumstances, the preponderance of the evidence is 
against the assignment of a total schedular rating for PTSD.  
There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


